         Case 1:19-cv-04664-JPO Document 26 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF
 CARPENTERS PENSION FUND,                                         19-CV-4664 (JPO)
 WELFARE FUND, ANNUITY FUND,
 AND APPRENTICESHIP,                                                   ORDER
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY
 FUND, et al.,
                      Plaintiffs,

                     -v-

 ADVANCED CONSTRUCTION
 EQUIPMENT CORP., et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

       Defendant Advanced Construction Equipment Corp.’s time to answer expired on April

22, 2020. (Dkt. No. 21.) On May 20, 2020, this Court warned Advanced Construction

Equipment Corp. that it may be considered in default if it did not file an answer to the complaint

by June 3, 2020. (Dkt. No. 24.) Despite this warning, Advanced Construction Equipment Corp.

has still not filed an answer. There has been no further communication with this Court.

       Accordingly, Plaintiffs are directed to notify the Court whether they intend to move for

default judgment, or if they have received any communication from Defendant Advanced

Construction Equipment Corp. or its counsel regarding a response to the complaint.
         Case 1:19-cv-04664-JPO Document 26 Filed 06/17/20 Page 2 of 2



       If Plaintiffs fail by July 1, 2020, to either (1) file a letter concerning the status of the case,

or (2) move for default judgment against Defendant, the action may be dismissed for failure to

prosecute.

       SO ORDERED.

Dated: June 17, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
